DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 
Response to Amendment
Arguments/Remarks (9/22/2021) amended claims 1-3, 5 and 8-12 and canceled claim 13.    
Amended claims 1 and 2 overcome prior rejections under 35 USC 112 and amended claim 12 overcomes prior objection, which are hereby withdrawn.
Cancelled claim 13 renders moot prior objections/rejections, which are hereby withdrawn. 
Examiner acknowledges applicant summary of interview held on 11/23/2020.
Claims 1-3 and 5-12 are currently pending in this office action. 

Response to Arguments
Applicant’s arguments (9/22/2021) with respect to rejection of claims 1-3 and 5-12 under 35 USC 103 have been fully considered, but are found to not be persuasive. Claims have been extensively amended and are addressed with art below. 
Applicant’s arguments (9/22/2021, pgs. 7-10) with respect to rejection of claims 1-3 and 5-12 under 35 USC 101 have been fully considered, but are found to not be persuasive.  
   In response to applicant arguments re performing automated actions, Examiner respectfully disagrees with such generalization, noting that such determinations about patent eligibility are specific to the facts under review.  Regarding comparison to example 46, a meaningful limitation was recited that employed information provided by the judicial exception to operate a gate control thereby routing animals appropriately.     
However, in the instant case, the claimed invention gathers data relevant to creating contracts for energy from an energy grid.  Other monitoring data is gathered relevant to the contracts, where an evaluation of contract terms is made and the contracted for item is transmitted, and an evaluation of the terms to what was actually received is made. Overall, the claim recites evaluating terms of a contract/contracts and performing the contracted for activity, which is an agreement between the parties, a commercial interaction (an abstract concept)  that includes comparing terms of contract with actual actions.   Contrary to applicant assertion relative to example 46, the final limitation of the instant claim merely recites that energy is transmitted based on contract terms.  Therefore, rejection under 35 USC 101 is maintained. 

Claim Objections
Claim 1 is objected to because of the following informalities: the 1st, 3rd and 4th limitations recite “energy grid.”  The final limitation of the claim, that begins “based on the fulfillment…,” also recites “energy grid” in the 2nd line but then changes and recites “the electricity grid” in the 4th and 5th lines of the limitation. This recitation lacks sufficient antecedent basis in the claim.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

  Dependent claims 2, 3 and 5-12 are similarly rejected because they do not cure the deficiencies of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    	Re claim 1: is rendered indefinite for the following reasons:  in the “utilizing” limitation, the recitation, “the monitoring component,” lacks sufficient antecedent basis in the claim. In the final limitation, the recitation, “the validating,” lacks sufficient antecedent basis in the claim. 

    	Dependent claims 2, 3 and 5-12 are similarly rejected because they do not cure the deficiencies of claim 1.
      	Further, re claim 12: the claim is rendered indefinite because the recitation “the subset of agent components” lacks sufficient antecedent basis in the claims.  
For examining, a subset of agent components is interpreted as servers associated with either energy producing units or energy consuming units on an energy network.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon or an abstract idea) and does not include an inventive concept that is something significantly more than the judicial exception.  
Claim 1 recites a method, a statutory category of invention (Step 1:Yes). 
         Claim 1 recites: 
 a)     receiving, by a device operatively coupled to a processor, from an energy grid component, electrical energy production data;
device, of a set of contracts based on the electrical energy production data;
c)    generating an inference of future energy requirements of a node on an energy grid during a period of time, based on artificial intelligence operations performed by the device; 
d)    based on the electrical energy production data, performing, by the device, enhanced data processing operations and value-add operations comprising facilitating a prediction of future electricity demands, accessing archived data and accessing collected data on the flow of electricity via the energy grid;
e)   collecting, by the device, data regarding flow of electricity from a metering component, wherein the data is selected from a group comprising time stamps, member identification and energy consumption;
 f)   utilizing, by the device, second information from a validation component and the monitoring component to determine fulfillment of the set of contracts based on a comparison of the data to a set of requirements of the set of contracts; and 
g)     based on the fulfillment of the set of contracts, automatically transmitting, by the device, an amount of electrical energy across the energy grid at a time selected based on the validating and a control of the deployment of electricity to reduce a need for excess storage capacity on the electricity grid in accordance with a reduction criterion and flow of electricity between the electricity grid and a consumer smart meter component of the power transaction system.   
 
Step 2A Prong 1
italicized limitations, recite steps that include gathering data relevant to creating contracts for energy from an energy grid.  Other monitoring data is gathered relevant to the contracts, where an evaluation of contract terms is made and the contracted for item is transmitted, and an evaluation of the terms to what was actually received is made.  Overall, the claim recites evaluating terms of a contract/contracts and performing the contracted for activity, which is an agreement between the parties, a commercial interaction (an abstract concept)  that includes comparing terms of contract with actual actions.   Under a broadest reasonable interpretation, the claim limitations – b, c, d (based on the electrical energy production data, performing, by the device, enhanced data processing operations and value-add operations comprising facilitating a prediction of future electricity demands), f - recite certain methods of organizing human activity – facilitating execution of contracts for provision of energy -  as commercial interaction is described here.     Considering the claim as a whole, the recitation of computer elements - i.e., device operatively coupled to a processor - does not necessarily restrict the claim from reciting an abstract idea.   Thus, the claim recites an abstract idea. (Step 2A-Prong 1: Yes) 

Step 2A Prong 2
     This judicial exception (abstract idea) is not integrated into a practical application because the additional element - the device operatively coupled to a processor – that performs the steps of the abstract idea, results in no more than simply applying the abstract idea using generic computer components (e.g., device operatively coupled to a processor, receives and analyzes data) (MPEP 2106.05(f)) and is  recited at a high level 
The recitations - energy grid, electricity grid, power transaction system (see, e.g. paras 50, 62, 64, 65) generally link the use of the abstract idea to a particular technological environment or field of use – energy grid management. (MPEP 2106.05(h).
The claim recites an additional element(exclusive of italicized elements) – limitation g – that merely recites post solution activity performed as a result of having performed the abstract idea, the transmission of the electricity having been facilitated through execution of contracts. The element generally links the use of the abstract idea to a particular technological environment or field of use –energy grid management (MPEP 2106.05(h). 
   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus the claim 1 is directed to an abstract idea.   (Step 2A Prong 2: No)
    Further, under step 2A Prong 2, the abstract idea is not integrated into a practical application because the additional limitations (excluding the italicized language - a) 

Step 2B   
   For similar reasons as presented above relative to a practical application, the additional elements do not amount to significantly more than the abstract idea as they merely recite tools used to implement the abstract idea, generally link the use of the abstract idea to a particular technological environment or recite insignificant extra-solution activity, which are not indicative of an inventive concept.       (Step 2B: No)
   Further, as the additional limitations – a, d, e as shown above – are considered insignificant extra-solution activity in step 2A, these are re-evaluated in step 2B and   determined to be well-understood, routine, conventional activity in the field based on court decisions. Court decisions cited in MPEP 2106.05 (d)(II) and 2106.05(g)  show data gathering is an activity that courts have found to be well understood, routine, conventional function when claimed in a merely generic manner or as insignificant extra-solution activity (as in the instant case) (see, e.g., See Mayo, 566 U.S. at 79, 101 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  (Step 2B: NO)    
   Therefore, claim 1 is not patent eligible under 35 USC 101.  

  Dependent claims 2 (further describing validating contracts), 3 and 8 (describing insuring contracts), 5 (describing contract terms), 10 (set prices for contracts), 11 (determine assignment to fulfill contract), 12 (ranking contracts) further define the abstract idea that is present in independent claim 1. Dependent claims 6 and 7 
further describe the additional element of artificial intelligence by describing AI types.   facilitating limitation.  Dependent claim 9 recites an additional element, storing data, which recites insignificant extra-solution activity, incidental to the primary process (performance of the abstract idea) (see MPEP 2106.05(g)) which individually or in combination, does not indicate a practical application or provide significantly more than the abstract idea. Therefore, the claim is directed to an abstract idea. 
   These dependent claims 2, 3 and 5-12 do not include any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.   Therefore, these claims are directed to an abstract idea and are not patent eligible.   
        For the reasons presented above, the claims 1-3 and 5-12 are not patent eligible under 35 USC 101. 
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner et al. (U.S. 2010/0306097) in view of Pollack et al. (U.S. 2009/0043520).
    Re claim 1: Greiner shows a computer-implemented method, comprising  
      receiving, by a device operatively coupled to a processor, from an energy grid component, electrical energy production data 
(para 50: LEX, local energy exchange unit that is a server, receiving from PEAs (private energy agents assigned to energy production units on an energy network (Examiner interprets as energy grid component)).  PEAs measure and/or control energy provided by an energy generation unit in order to determine whether or how much energy can be offered for sale (para 9, where how much energy can be offered for sale is interpreted as electrical energy production data).  The PEAs then send offers of energy for sale to the LEX that arranges (contracts) sales of energy between agents (para 13 (lines 1-7)); 

     facilitating execution, by the device, of a set of contracts based on the electrical energy production data 
(paras 13, 42(By means of the external communication function, a relevant PEA communicates with the energy exchange unit LEX in order to enter into a corresponding contract to buy or sell energy; paras 50-53, 58, 62, 63(1st sentence)); 

    utilizing, by the device, second information from a validation component and the monitoring component to determine fulfillment of the set of contracts based on a comparison of the data to a set of requirements of the set of contracts 

    
     based on the fulfillment of the set of contracts, automatically transmitting, by the device, an amount of electrical energy across the energy grid at a time selected based on the validating 
(para  84 and 85, showing when time for realizing performance of a traded energy quantity is reached, measurements of energy generation (deployment) and consumption (metering actual power flows) are performed, thereby verifying correct performance of transmission of electricity)
    and a control of the deployment of electricity to reduce a need for excess storage capacity on the electricity grid in accordance with a reduction criterion and flow of electricity between the electricity grid and a consumer smart meter component of the power transaction system
(para 27, showing the energy network distributes generated or consumed energy as uniformly as possible within the network (where uniform distribution is interpreted as the reduction criterion), wherein surplus energy can be  provided to other networks thus reducing a need for excessive storage capacity and para 46 showing a smart meter that communicates with flow server (the device) that provides metering of power being transferred into an electric resource).         
. 
   Greiner does not expressly show but Pollack shows 

(paras 44 (Via a network, such as the Internet 104, the flow control center 102 maintains communication…with remote resources, i.e., communication with peripheral electric resources 112 ("end" or "terminal" nodes/devices of a power network) that are connected to the power grid…); paras 89, 90,showing device that is connected to an energy grid and in communication with energy resources (nodes on the grid), with a prediction engine that uses probabilistic techniques that learn from (artificial intelligence) actual resource (node) behavior and predict electric resource (nodes) behavior, noting connect/disconnect information thereby associates with a period of time for energy usage); 

  based on the electrical energy production data, performing, by the device, enhanced data processing operations and value-add operations comprising facilitating a prediction of future electricity demands, accessing archived data and accessing collected data on the flow of electricity via the energy grid
(paras 62, 63, 67,  105-107, showing flow control server (the device) that accesses historical system data to optimize system performance, and paras 85, 89, 91 (showing tracking, recording and processing actual electric resource (node) behavior and accessing data from archive (database 716) to make predictions about resource behavior);      


(para 85, showing collecting energy metering (actual power flows) data of an electric resource from database 716).     

   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contracting process for energy distribution on an energy grid of Greiner by adding the energy monitoring and use prediction of Pollack.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing information that may affect contract terms. 
        
   Re claim 6:  Pollack further shows wherein the artificial intelligence comprises machine learning techniques (paras 89, 90 showing future energy data from users who have contracts with providers and using learning (artificial intelligence) to make predictions (from actual resource behavior) knowing real time prices, loads). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the machine learning technique of Pollack.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of building a 
   Re claim 10:  Greiner further shows setting, by the device, energy prices as a function of energy supply and demand for future production of electrical energy  (paras 14, 51, 52, 58, 59 showing clearing price determined ). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greiner in view of Pollack and further in view of Cherian (U.S. 2016/0292597).
   Re claim 2:   Greiner in view of Pollack shows the computer-implemented method of claim 1. Greiner further shows validating a set of contracts (paras 73, 84, showing verifying that contracts have been satisfied (interpreted as being done by validation component)). 
   Greiner and Pollack do not show but Cherian shows 
   wherein the validating, by the device, of the set of contracts is further based on whether a fulfillment of terms of the set of contracts maintains or exceeds a target stability threshold of the energy grid, wherein the target stability threshold is determined based on energy measured across the energy grid
 (paras 46, showing that producers of energy when contracting with consumers of energy must contract in a manner that maintains a level of grid stability where nature of power flow to a customer and across grid are evaluated).  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the requirements for grid stability of Cherian.  One of ordinary skill in the .     
Claims 3, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner in view of Pollack and further in view of Crabtree et al. (U.S. 2010/0217550).
   Re claim 3: Greiner in view of Pollack shows the computer-implemented method of claim 1.
   Greiner and Pollack do not show but Crabtree shows insuring, by the device, at least a subset of the set of contracts (paras 136 showing an exchange (the device) guaranteeing buyers of energy securities a minimum or fixed availability of energy generation or demand reduction resources at a specified time).  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the insuring of energy contracts of Crabtree.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting against unforeseen issues to completion of said contracts.  
  Re claim 8:   Greiner in view of Pollack and further in view of Crabtree shows the computer-implemented method of claim 3.  Crabtree further shows wherein the insuring comprises insuring the subset of the set of contracts against a supply surplus of energy or a production shortage of energy (paras 145, 147, showing insuring contract to guarantee specific delivery).

   Re claim 9: Greiner in view of Pollack and further in view of Crabtree shows the   computer-implemented method of claim 3.  Pollack further shows archiving, by the device, details associated with at least one of power transaction events corresponding to the subset of the set of contracts, wherein the details train the artificial intelligence performed by the device for future analysis of future contracts (paras 85, 89,90,  showing storage of data re metering, real time energy prices, etc. and showing device that is connected to an energy grid and in communication with energy resources (nodes on the grid), with a prediction engine that uses probabilistic techniques that learn from (artificial intelligence) actual resource (node) behavior and using data stored in warehouse to make predictions about electric resource behavior.)
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the artificial intelligence analysis of Pollack.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of building a powerful predictive model that can be used to make decisions about providing energy to users on an energy grid.         

   Re claim 12: Greiner in view of Pollack and further in view of Crabtree shows the computer-implemented method of claim 11.  
   Pollack further shows ranking the subset of the set of contracts based on a user preference, a ranking preference by the subset of agent components, or a policy (par 99, 100, showing using predicted additive load (interpreted as policy) to determine which resources to provide power in order to maintain system operation).   
  Greiner and Pollack show energy distribution systems where entities can contract with each other to receive/transmit electricity.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the contracting process for energy distribution on an energy grid of Greiner and the energy monitoring and use prediction of Pollack by the energy provision parameters of Pollack .  One of ordinary skill in the art would have been motivated to make this modification in order to for the purpose of being able to maintain overall system operation within a contract requirement.            
   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greiner in view of Pollack and further in view of Crabtree and further in view of Cherian. 
Re claim 5: Greiner in view of Pollack and further in view of Crabtree shows the computer-implemented method of claim 3.  
  Greiner, Pollack and Crabtree do not expressly show but Cherian shows wherein a contract of the set of contracts comprises terms for  satisfying a target stability threshold of the energy grid (para 46, showing that producers of energy provides terms to consumer of energy when contracting with consumers of energy to maintain a level of grid stability).  
       It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contracting process for energy distribution on an energy grid of Greiner,  the energy monitoring and use prediction of Pollack and the insuring of energy contracts of Crabtree by the requirements for grid stability of Cherian.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of maintaining reliable operation of the grid.     
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greiner in view of Pollack and further in view of Copeland (What’s the Difference Between AI, Machine Learning and Deep learning?, 2016).
   Re claim 7:  Greiner in view of Pollack shows the computer-implemented method of claim 1.  
   Greiner and Pollack do not show but Copeland shows wherein the artificial intelligence comprises deep learning techniques (see entire article especially pgs. 2, 4, 5, 7).
    Per Copeland, deep learning is a way to implement machine learning which is a form of artificial intelligence.     It would have been obvious to one of ordinary skill in the art 
   
Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                 
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696